STEVENS, Circuit Judge
(dissenting).
This litigation arose out of a controversy between the lessee of the Spinning Wheel tract, who wants to retain the right to dispense liquor, and certain neighbors, who claim the statutory right to terminate that liquor license. The question presented by the appeal is whether it was error to deny the spokesman for those neighbors permission to intervene in the litigation before deciding the merits of the case.
The outcome on the merits apparently depends on whether the annexation of the Spinning Wheel tract (where no voters reside) and the annexation of the Koplin tract (where the signatories of appellant’s petition reside) should be treated as a single annexation, or as two separate annexations, within the meaning of § 173.1 of the Illinois Liquor Control Act. Without any party to the litigation arguing to the contrary, the plaintiff convinced the district court and a majority of this court that the Village made two separate annexations rather than just one.
Appellant’s timely motion for leave to intervene was summarily denied. The district judge did not explain his ruling, but he was apparently satisfied that the neighbors’ interest in the controversy was adequately represented by the attorney for the Village of Hinsdale and the *614defendant officials.1 This was plainly not the case. The Village did not even answer the complaint until after the request to intervene had been denied. When the defendants did answer, they represented that their position was in some respects adverse to appellant’s.2 The defendants offered no opposition to the plaintiff’s version of the facts or the law and merely indicated that they would abide by whatever decision the court might make. They took no appeal. It is not unreasonable to infer, particularly since the preannexation agreement contemplated the continuance of the existing liquor license, that defendants’ interest in the outcome of the litigation paralleled the plaintiff’s. Surely they did not adequately represent the appellant.
Nor can the district court’s ruling be defended on the ground that appellant’s position was manifestly frivolous. If it had been perfectly clear that two separate annexations had taken place, then it would have been equally clear that the petition circulated by appellant was a nullity. On that hypothesis, the petition should not have been filed by the Village Clerk, and there was no need for the Village attorney to advise the plaintiff that the petition would automatically take effect on November 9, 1974, unless objections were filed “by a voter residing on the properties in question.”3 Quite obviously the litigation was filed because neither the plaintiff nor the Village attorney was sure that the petition was defective, and both were in doubt about the status of the liquor licence.
There are several reasons why an Illinois court might conclude that there was only one annexation of both the Spinning Wheel and the Koplin tracts within the meaning of § 173.1. There is no judicial decision interpreting that section as applied to a comparable situation. Since no voters reside in the Spinning Wheel tract, the statute is virtually meaningless if that is the relevant “annexed area.” Since the only voters interested in the controversy reside in the adjoining Koplin tract, an Illinois court might conclude that they are members of the class which the statute was intended to protect.4 The allegations in *615the motion to intervene imply that Hinsdale had a single plan of annexation encompassing the Spinning Wheel and ■ Koplin tracts, as well as a third adjoining tract.5
6 The two transactions occurred in sufficiently close sequence to lend credence to appellant’s claim that they were two steps in a single transaction. These facts may not overcome the apparent meaning of the statutory language, but in my judgment they provide the basis for an argument which the district court should have considered before deciding the case.
For purposes of deciding the procedural question presented by the appeal, I assume that the ultimate outcome of the litigation has been unaffected by the absence of any formal representation of the interest of the petitioners. I also assume that they do not have the kind of interest that gives them a right to intervene pursuant to Rule 24(a). Nevertheless, as residents of the tract adjoining the Spinning Wheel, they certainly have the kind of interest in the litigation that makes it appropriate to hear their side of the underlying controversy. Cf. Wolpe v. Poretsky, 79 U.S.App.D.C. 141, 144 F.2d 505, 508 (1944).
Appellant sought leave to intervene pursuant to Rule 24(b) as well as Rule 24(a).6 Since there was no party to the case advocating his position, and since his position was not manifestly frivolous and was directed at the heart of the controversy, in my judgment it was an abuse of discretion to deny his motion. If our adversary system is to continue to function effectively as an acceptable means of resolving disputes among our citizens, we must insist on orderly procedures that ensure representation of the real conflicting interests which give rise to litigation.

. The only explanation for the court’s ruling is found in the following colloquy:
“THE COURT: The only defendants in this suit are Ms. Mooney, the village clerk, Ellen B. Mooney, clerk of the Village of Hinsdale, et al. The other officials of the village were fully able and capable and willing to enforce whatever the court’s order might be as far as the provisions of that ordinance are concerned.
“MR. ROYCE: That’s right.
“THE COURT: Your petition to intervene is denied.
“MR. ROYCE: Thank you, your Honor.
“MR. BOOTH: You are not granting us the right to intervene?
“THE COURT: No, because you are not an indispensable party. The village officials are perfectly able and willing—
“MR. BOOTH: But there is a conflict between the—
“THE COURT: It is denied, Mr. Booth. Do you understand English?
“MR. BOOTH: Certainly.”
(Transcript of proceedings on November 20, 1974, p. 7.)
The court did not address the question of statutory construction until after plaintiff filed its motion for judgment on the pleadings on December 13, 1974. On December 20, 1974, defendants filed a formal opposition to that motion, but do not appear to have seriously contested the matter.


. On page 4 of their answer defendants represented that “their position in this matter, however, is not the same as those who signed the said Petition and, in some respects, is adverse to those petitioners.”


. In paragraph 15 of the complaint, plaintiff alleged “that the attorney for the Village of Hinsdale has informed plaintiff that unless objections to the petition are filed by a voter residing on the properties in question, the petition will automatically take effect on November 9, 1974, and thereafter the sale of alcoholic liquor will be prohibited on said properties.”
Earlier in the complaint the term “said properties” had been used to refer to both the Koplin and Spinning Wheel tracts.


. In another context the Illinois Appellate Court has held that a municipality may not evade a restriction on annexation of a single large tract “by tandem, piecemeal annexation” notwithstanding literal compliance with the terms of the relevant statute. See Town of Normal v. Harter, 5 Ill.App.3d 363, 283 N.E.2d 44, 47 (4th Dist. 1972).


. In paragraph 8 of his motion for leave to intervene as a party defendant, appellant alleged that “Hinsdale for more than two years has aggressively been engaged in measures to annex the Spinning Wheel, KOPLIN and Cypress Tracts; all adjoining each other.” The motion further alleged that material facts relating to the annexation had not been disclosed by the parties, and that there was a conflict between the interests of the Village and the appellant relating to the disclosure of such facts.
I do not understand appellant to argue that the voters in any annexed area would have standing to challenge the plaintiffs license; on the contrary, he argues that the Koplin and Spinning Wheel tracts are in fact a single annexed area for the purpose of this case,


. See paragraph 7 of the motion for leave to intervene as a party defendant filed on Novemher 15, 1974.